          Case 1:21-cv-00389-GHW Document 60 Filed 04/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X
CITGO PETROLEUM CORPORATION,
                                                                                 Case No. 1:21-cv-00389
                                   Plaintiff,                                    (GHW) (SDA)

                 -against-                                                       RULE 7.1 CORPORATE
                                                                                 DISCLOSURE
ASCOT UNDERWRITING LIMITED (FOR AND ON                                           STATEMENT
BEHALF OF THE MEMBERS OF LLOYD'S SYNDICATE
1414), PIONEER UNDERWRITING LIMITED (FOR AND
ON BEHALF OF THE MEMBERS OF CONSORTIUM NO.
9146), MS AMLIN UNDERWRITING LIMITED (FOR AND
ON BEHALF OF THE MEMBERS OF LLOYD'S
SYNDICATE 2001), TRAVELERS SYNDICATE
MANAGEMENT LIMITED (FOR AND ON BEHALF OF
THE MEMBERS OF LLOYD'S SYNDICATE 5000), BRIT
SYNDICATES LIMITED (FOR AND ON BEHALF OF THE
MEMBERS OF LLOYD'S SYNDICATE 2987), SOMPO
INTERNATIONAL INSURANCE (FOR AND ON BEHALF
OF THE MEMBERS OF LLOYD'S SYNDICATE 5151),
CHAUCER SYNDICATES LIMITED (FOR AND ON
BEHALF OF THE MEMBERS OF LLOYD'S SYNDICATE
1084), MARKEL SYNDICATE MANAGEMENT LIMITED
(FOR AND ON BEHALF OF THE MEMBERS OF
LLOYD'S SYNDICATE 3000), NEON UNDERWRITING
LIMITED (FOR AND ON BEHALF OF THE MEMBERS OF
LLOYD'S SYNDICATE 2468), and STARSTONE
INSURANCE SE,

                                    Defendants.
-----------------------------------------------------------------------------X

        Defendants Ascot Underwriting Limited (for and on behalf of the members of Lloyd’s

Syndicate 1414), Pioneer Underwriting Limited (for and on behalf of the members of Lloyd’s

Consortium No. 9146), MS Amlin Underwriting Limited (for and on behalf of the members of

Lloyd’s Syndicate 2001), Travelers Syndicate Management Limited (for and on behalf of the

members of Lloyd’s Syndicate 5000), Brit Syndicates Limited (for and on behalf of the members

of Lloyd’s Syndicate 2987), Sompo International Insurance (for and on behalf of the members of


                                                         1
        Case 1:21-cv-00389-GHW Document 60 Filed 04/13/21 Page 2 of 5




Lloyd’s Syndicate 5151), Chaucer Syndicates Limited (for and on behalf of the members of

Lloyd’s Syndicate 1084), Markel Syndicate Management Limited (for and on behalf of the

members of Lloyd’s Syndicate 3000), Neon Underwriting Limited (for and on behalf of the

members of Lloyd’s Syndicate 2468), and Starstone Insurance SE (collectively, “Defendants”),

by and through their attorneys, Clyde & Co US LLP, pursuant to Federal Rule of Civil Procedure

7.1 and to enable District Judges and Magistrate Judges of the Court to evaluate possible

disqualification or recusal, state the following are parent corporations and publicly held

corporations that own 10% or more of the stock of Defendants:


   1. Syndicate 1414 is an unincorporated association, the managing agent of which is Ascot

       Underwriting Limited. The sole corporate member of Syndicate 1414 is Ascot Corporate

       Name Limited. Ascot Corporate Name Limited and Ascot Underwriting Limited are

       ultimately wholly owned subsidiaries of Ascot Underwriting Holdings Ltd.

   2. Consortium No. 9146 is an unincorporated association, the managing agent of which is

       Pioneer Underwriting Limited, and which is comprised of Lloyd's Syndicate 1980 and

       Lloyd's Syndicate 2088.    The sole corporate member of Syndicate 1980 is Liberty

       Corporate Capital Limited. The sole corporate member of Syndicate 2088 is China Re

       UK Limited. Liberty International Holdings Inc. is the immediate corporate parent of

       Liberty Corporate Capital Limited, and their ultimate parent corporation is Liberty

       Mutual Holding Company Inc. No publicly held corporations own 10% or more of the

       stock of Pioneer Underwriting Limited, Liberty Corporate Capital Limited or China Re

       UK Limited.

   3. Syndicate 2001 is an unincorporated association, the managing agent of which is MS

       Amlin Underwriting Limited. The sole corporate member of Syndicate 2001 is MS


                                              2
     Case 1:21-cv-00389-GHW Document 60 Filed 04/13/21 Page 3 of 5




   Amlin Corporate Member Limited. MS Amlin Corporate Member Limited and MS

   Amlin Underwriting Limited are ultimately wholly owned subsidiaries of MS Amlin plc,

   which is a wholly owned subsidiary of Mitsui Sumitomo Insurance Company, Limited,

   which is wholly owned by MS&AD Insurance Group Holdings, Inc., which is

   incorporated in Japan and listed on public stock exchanges.

4. Syndicate 5000 is an unincorporated association, the managing agent of which is

   Travelers Syndicate Management Limited. The sole corporate members of Syndicate

   5000 are AprilGrange UK Ltd and F&G UK Underwriters Ltd., which are wholly owned

   subsidiaries of The Travelers Companies, Inc., a publicly held corporation.

5. Syndicate 2987 is an unincorporated association, the managing agent of which is Brit

   Syndicates Limited. The sole corporate member of Syndicate 2987 is Brit UW Limited.

   Brit UW Limited and Brit Syndicates Limited are indirect wholly owned subsidiaries of

   Brit Limited. Fairfax Financial Holdings Limited, a publicly held corporation, owns

   more than 10% of Brit Limited.

6. Syndicate 5151 is an unincorporated association, the managing agent of which is Sompo

   International Insurance.   The sole corporate member of Syndicate 5151 is Endurance

   Corporate Capital Limited. Endurance Corporate Capital Limited is a wholly owned

   subsidiary of Endurance Holdings Limited.

7. Syndicate 1084 is an unincorporated association, the managing agent of which is Chaucer

   Syndicates Limited. The sole corporate member of Syndicate 1084 is Chaucer Corporate

   Capital (No. 3) Limited. Chaucer Corporate Capital (No. 3) is a wholly owned subsidiary

   of Chaucer Holdings, and their ultimate corporate parent is The Hanover Insurance

   Group Inc., a publicly held company.



                                           3
        Case 1:21-cv-00389-GHW Document 60 Filed 04/13/21 Page 4 of 5




   8. Syndicate 3000 is an unincorporated association, the managing agent of which is Markel

      Syndicate Management Limited.      The sole corporate member of Syndicate 3000 is

      Markel Capital Limited. Markel Capital Limited and Markel Syndicate Management

      Limited are wholly owned subsidiaries of Markel Corporation, a publicly held company.

   9. Syndicate 2468 is an unincorporated association, the managing agent of which is Neon

      Underwriting Limited. The sole corporate members of Syndicate 2468 are Lavenham

      Underwriting Limited, Sampford Underwriting Limited and GAI Indemnity, Ltd.

      Lavenham Underwriting Limited, Sampford Underwriting Limited and Neon

      Underwriting Limited are wholly owned subsidiaries of Neon Capital Limited. GAI

      Indemnity, Ltd. and Neon Capital Limited are wholly owned subsidiaries of GAI Holding

      Bermuda Ltd.

   10. Starstone Insurance SE is a Liechtensteiner corporation and is wholly owned by

      StarStone Bermuda Ltd.



Dated: New York, New York
       April 13, 2021
                                                 CLYDE & CO US LLP


                                                 By:    s/William M. Cooney
                                                        William M. Cooney

                                                 The Chrysler Building
                                                 405 Lexington Avenue, 16th Floor
                                                 New York, New York 10174
                                                 Tel: (212) 710-3900
                                                 Fax: (212) 710-3950
                                                 Email: william.cooney@clydeco.us

                                                 Attorneys for Defendants


                                             4
Case 1:21-cv-00389-GHW Document 60 Filed 04/13/21 Page 5 of 5




                              5
